Exhibit 10.1

 

LOGO [g635442g1109041257662.jpg]

September 28, 2018

Maximo F. Nougues

via E-mail

 

Re:

EMPLOYMENT OFFER LETTER

Dear Maximo:

Puma Biotechnology, Inc., a Delaware corporation (the “Company”) is pleased to
offer you the Full-Time, Exempt position of Chief Financial Officer of the
Company, with terms as noted below. Please confirm your acceptance of this offer
by signing and returning a copy of this letter on or before September 28, 2018:

1. EFFECTIVE DATE, POSITION, DUTIES AND RESPONSIBILITIES. The terms will become
effective on the date you start your employment (the “Effective Date”), which
shall be no later than November 5, 2018. As of the Effective Date, the Company
will employ you as its Chief Financial Officer. In such capacity, you will have
such duties and responsibilities as are normally associated with such position.
Your duties may be changed from time to time by the Company in its discretion.
You will report to the President and CEO or such other individual as the Company
may designate, and will work at the Company’s offices located in Los Angeles,
California, or such other location as the Company may designate, except for
travel to other locations as may be necessary to fulfill your responsibilities.
Although your initial title and duties are described above, the Company may
assign you additional or different duties and/or titles from time-to-time.

2. BASE COMPENSATION. During your employment with the Company, the Company will
pay you a base salary of $445,000 per year (the “Base Salary”), less payroll
deductions and all required withholdings, payable in installments in accordance
with the Company’s normal payroll practices (but in no event less often than
monthly) and prorated for any partial pay period of employment. Your Base Salary
may be subject to adjustment pursuant to the Company’s policies as in effect
from time to time.

3. ANNUAL BONUS. In addition to the Base Salary set forth above, you will be
eligible to receive an annual discretionary cash bonus (pro-rated for any
partial year of service), based on the attainment of performance metrics and/or
individual performance objectives, in each case, established and evaluated by
the Company in its sole discretion (the “Annual Bonus”). Your target Annual
Bonus shall be 40% of your Base Salary, but the actual amount of your Annual
Bonus may be more or less (and may equal zero), depending on the attainment of
applicable performance criteria. Payment of any Annual Bonus(es), to the extent
any Annual Bonus(es) become payable, will be contingent upon your continued
employment through the applicable payment date.

 

10880 Wilshire Blvd. Suite 2150 Los Angeles, CA 90024

424.248.6500 Phone 424.248.6501 Fax



--------------------------------------------------------------------------------

4. STOCK OPTIONS. In connection with entering into this offer letter, following
the commencement of your employment with the Company and provided that you are
employed by the Company on the date of award, (“Award Date”), the Company will
award you 90,000 stock options representing the right to receive shares of the
Company’s common stock (the “option”) (as determined in accordance with the
Company’s 2017 Inducement Plan). If the options are granted then, subject to
your continued employment with Company through the applicable vesting date,
1/3rd of the shares underlying the option will vest on the first anniversary of
the vesting date and 1/36th of the shares underlying the option will vest on
each month anniversary of the vesting date thereafter. Subject to the foregoing,
the terms and conditions of the option must be approved by the Compensation
Committee or the Board of Directors, or a subcommittee thereof, and will be set
forth in a separate award agreement in such form as is prescribed by the
Company, to be entered into by the Company and you.

5. Signing Bonus. In connection with entering into this offer letter, you will
be paid a signing bonus of $550,000 (the “Signing Bonus”) within twenty days
after the Effective Date. You and the Company acknowledge and agree that the
Signing Bonus will not be earned unless and until you are continuously, actively
employed by the Company through the fourth anniversary of the Effective Date,
subject to the provisions below of this section concerning the effect of
termination on or before the fourth anniversary of the Effective Date. If your
employment is terminated by the Company with Cause at any time prior to or on
the first anniversary of the Effective Date, or by you without cause or without
Good Reason (as defined in Section 7 below) prior to or on the first anniversary
of the Effective Date, you will not be entitled to retain any portion of the
Signing Bonus and you will be obligated to immediately repay to the Company the
Signing Bonus, in full, on the date of termination. In the event that your
employment is terminated by the Company with Cause or by you without cause or
without Good Reason: (a) after the first anniversary of the Effective Date, but
prior to or on the second anniversary of the Effective Date, the Company will
allow you to retain 25% of the unearned bonus, and you hereby agree to repay to
the Company, on the date of termination, 75% of the bonus; or (b) after the
second anniversary of the Effective Date, but prior to or on the third
anniversary of the Effective Date, the Company will allow you to retain 50% of
the unearned bonus, and you hereby agree to repay to the Company, on the date of
termination, 50% of the bonus; or (c) after the third anniversary of the
Effective Date, but prior to or on the fourth anniversary of the Effective Date,
the Company will allow you to retain 75% of the unearned bonus, and you hereby
agree to repay to the Company, on the date of termination, 25% of the bonus. In
the event that your employment is terminated by the Company or by you for any
reason after the fourth anniversary of the Effective Date, you will be entitled
to retain 100% of the bonus. For sake of clarity, if your employment terminates
due to your disability or death at any time, such termination shall not be
subject to the above provisions and you or your estate will be entitled to
retain 100% of the bonus. For purposes of this Section 5 only, Cause shall mean
(1) your conviction or plea of nolo contender to a misdemeanor involving moral
turpitude or any felony, (2) your commission of any act of theft, embezzlement
or misappropriation of Company assets, (3) your material breach of any agreement
with the Company, (4) your failure to follow the reasonable and lawful written
direction of any superior, provided that you are given five days notice and
opportunity to cure such failure, if curable, prior to termination, (5) your
willful failure to perform the essential duties of your position, or (6) your
commission of any act of unlawful discrimination, harassment or retaliation.
This does not alter the at-will nature of your employment.

 

2



--------------------------------------------------------------------------------

5. BENEFITS AND VACATION. You will be eligible to participate in all health,
welfare, savings and retirement plans, practices, policies and programs
maintained or sponsored by the Company from time to time for the benefit of its
similarly situated employees, subject to the terms and conditions thereof. To
the extent that you properly elect to participate in the Company’s applicable
medical, dental and/or prescription benefit plans, the Company will pay the
premiums for you and your dependents under such plans while you remain employed
by the Company, provided, however, that the Company shall have no obligation to
pay any such premiums if doing so would result in a violation of law and/or the
imposition of penalty or excise taxes on the Company. In addition, you will be
eligible for other standard benefits, such as sick leave, 5 weeks vacations and
holidays, in each case, to the extent available under, and in accordance with,
Company policy applicable generally to other similarly situated employees of the
Company. Notwithstanding the foregoing, nothing contained in this Section 6
shall, or shall be construed so as to, obligate the Company or its affiliates to
adopt, sponsor, maintain or continue any benefit plans or programs at any time.

6. TERMINATION.

(a) If your employment with the Company is terminated by the Company without
Cause or by you for Good Reason (each, a “Qualifying Termination”), and you
execute and fail to revoke during any applicable revocation period a general
release of all claims against the Company and its affiliates in a form
reasonably acceptable to the Company (the “Release”) within 60 days following
such termination of employment, then you shall be entitled to receive (i) an
amount (the “Severance”) equal to your Base Salary at the rate in effect
immediately prior to your date of termination during the period of time
commencing on the termination date and ending on the 12-month anniversary of
your termination date, (ii) if you timely elect to receive continued healthcare
coverage pursuant to the provisions of the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”), the Company shall directly
pay, or reimburse you for, the premium for you and your covered dependents
through the earlier of (A) the 12-month anniversary of your termination date and
(B) the date you and your covered dependents, if any, become eligible for
healthcare coverage under another employer’s plan(s) and (iii) if the Qualifying
Termination occurs on or within 18 months following a Change in Control (as
defined in the Plan), all outstanding Company equity awards held by you on your
date of termination shall immediately become fully vested and, to the extent
applicable, exercisable. For the avoidance of doubt, all such equity awards will
remain outstanding and eligible to vest following your date of termination shall
actually vest and become exercisable (if applicable) and non-forfeitable upon
the effectiveness of the Release. The Severance shall be made in substantially
equal installments in accordance with the Company’s standard payroll policies,
less applicable withholdings, with such installments to commence on the first
payroll date following the 60th day following your date of termination, with the
first installment to include any amount(s) that would have otherwise been paid
prior to such first payroll date. In addition, (A) if any plan pursuant to which
the benefits in subsection (ii) are provided is not, or ceases prior to the
expiration of the

 

3



--------------------------------------------------------------------------------

period of continuation coverage to be, exempt from the application of
Section 409A (as defined below) under Treasury Regulation
Section 1.409A-1(a)(5), or (B) the Company is otherwise unable to continue to
cover you under its group health plans without incurring penalties (including
without limitation, pursuant to Section 2716 of the Public Health Service Act),
then, in either case, an amount equal to each remaining Company subsidy shall
thereafter be paid to you in substantially equal monthly installments over the
continuation coverage period (or the remaining portion thereof).

(b) For purposes of this offer letter, “Cause” shall have the meaning set forth
in the Plan.

(c) For purposes of this offer letter, “Good Reason” shall mean the occurrence
of any one or more of the following events without your prior written consent,
unless the Company corrects in all material respects the circumstances
constituting Good Reason (provided such circumstances are capable of correction)
in accordance with the correction provisions described below:

(i) a material diminution in your Base Salary, excluding any reduction
applicable equally to all executive officers of the Company following a material
decline in the Company’s earnings, public image, or performance;

(ii) a material diminution in your authority, duties or responsibilities; or

(iii) a change in the geographic location at which you must perform services to
a location that is greater than 50 miles from the Company’s principal place of
business as of the Effective Date;

provided, however, that no termination shall be deemed a termination by you for
Good Reason unless and until (x) you provide the Board with written notice of
the circumstances constituting Good Reason within 90 days after the date that
you first become aware of the existence of such circumstances; (y) the Company
fails to correct the circumstance so identified within 30 days after the receipt
of such notice (if capable of correction); and (z) the effective date of your
termination of employment occurs no later than 90 days after the date that you
first become aware of the event or circumstances constituting Good Reason.

(d) No amount that is deferred compensation subject to Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”) shall be payable pursuant
to this offer letter unless your termination of employment constitutes a
“separation from service” from the Company within the meaning of Section 409A of
the Code and the Department of Treasury regulations and other guidance
promulgated thereunder (“Section 409A”). For purposes of Section 409A, your
right to receive any installment payments under this offer letter shall be
treated as a right to receive a series of separate payments and, accordingly,
each such installment payment shall at all times be considered a separate and
distinct payment.

 

4



--------------------------------------------------------------------------------

(e) Notwithstanding the foregoing, no compensation or benefits, including
without limitation any severance payments or benefits described above, shall be
paid to you during the 6-month period following your “separation from service”
from the Company if the Company determines that paying such amounts at the time
or times indicated in this letter would be a prohibited distribution under
Section 409A(a)(2)(B)(i) of the Code. If the payment of any such amounts is
delayed as a result of the previous sentence, then on the first business day
following the end of such 6-month period (or such earlier date upon which such
amount can be paid under Section 409A without resulting in a prohibited
distribution, including as a result of your death), the Company shall pay you a
lump-sum amount equal to the cumulative amount that would have otherwise been
payable to you during such period.

7. CONFIDENTIAL AND PROPRIETARY INFORMATION. This offer of employment is
contingent upon your execution of the Proprietary Information and Inventions
Agreement, attached hereto as Exhibit A.

8. NON-SOLICITATION. You further agree that during the term of such employment
and for one (1) year after your employment is terminated, you will not directly
or indirectly solicit, induce, or encourage any employee, consultant, agent,
customer, vendor, or other parties doing business with the Company to terminate
their employment, agency, or other relationship with the Company or to render
services for or transfer their business from the Company and you will not
initiate discussion with any such person for any such purpose or authorize or
knowingly cooperate with the taking of any such actions by any other individual
or entity.

9. AT-WILL EMPLOYMENT; AMENDMENT. Your employment with the Company is “at-will,”
and either you or the Company may terminate your employment for any reason
whatsoever (or for no reason) upon written notice of such termination to the
other party. This at-will employment relationship cannot be changed except in a
writing signed by you and an authorized representative of the Company. This
agreement may not be amended except by a signed writing executed by the parties
hereto.

10. COMPANY RULES AND REGULATIONS. As an employee of the Company, you agree to
abide by all Company rules, regulations and policies as set forth in the
Company’s employee handbook or as otherwise promulgated.

11. WITHHOLDING. The Company may withhold from any amounts payable under this
offer letter such Federal, state, local or foreign taxes as shall be required to
be withheld pursuant to any applicable law or regulation.

12. ENTIRE AGREEMENT. As of the Effective Date, this offer letter, together with
the Stock Option Agreement and Proprietary Information and Inventions Agreement,
comprises the final, complete and exclusive agreement between you and the
Company with respect to the subject matter hereof and replaces and supersedes
any and all other agreements, offers or promises, whether oral or written, made
to you by any representative of the Company. You agree that any such agreement,
offer or promise between you and any representative of the Company is hereby
terminated and will be of no further force or effect, and you acknowledge and
agree that upon your execution of this offer letter, you will have no right or
interest in or with respect to any such agreement, offer or promise.

13. CHOICE OF LAW. This offer letter shall be interpreted and construed in
accordance with California law without regard to any conflicts of laws
principles.

 

5



--------------------------------------------------------------------------------

14. PROOF OF RIGHT TO WORK. As required by law, this offer of employment is
subject to satisfactory proof of your right to work in the United States.

15. BACKGROUND CHECK AND DRUG SCREENING. This offer of employment is expressly
contingent upon your completion of a pre-employment background check conducted
by an outside service bureau and a drug screening test, in each case with
results that are satisfactory to the Company in its sole discretion. Refusal to
submit to the background check or drug screening test will result in your
disqualification from further employment consideration. In addition, failure to
successfully complete the background check or drug screening test will cause
this offer of employment to be withdrawn, or your employment to be terminated if
you already have started work.

[SIGNATURE PAGE FOLLOWS]

 

 

6



--------------------------------------------------------------------------------

LOGO [g635442g1109041257662.jpg]

Please confirm your agreement to the foregoing by signing and dating the
enclosed duplicate original of this offer letter in the space provided below for
your signature and returning it to the Company’s President and Chief Executive
Officer. Please retain one fully-executed original for your files.

 

Sincerely, Puma Biotechnology, Inc. a Delaware corporation By:  

/s/ Alan H. Auerbach

Name: Alan H. Auerbach Title: President and Chief Executive Officer

 

Accepted and Agreed, this 2nd day of October, 2018 By:  

/s/ Maximo F. Nougues

  Maximo F. Nougues



--------------------------------------------------------------------------------

EXHIBIT A

PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT



--------------------------------------------------------------------------------

PUMA BIOTECHNOLOGY, INC.

PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT

In consideration of my employment by Puma Biotechnology, Inc. (the “Company”)
(the definition of “Company” for the purposes of this Agreement shall include
Puma Biotechnology, Inc., its affiliates, and subsidiaries) and access to
Proprietary Information (defined below) being given to me by the Company, I
hereby agree to this Proprietary Information and Inventions Agreement as of
10/15/2018 (the “Agreement”), as follows:

1. Proprietary Information. The term “Proprietary Information” shall mean all
information received by me in the course of my employment by the Company,
including without limitation all trade secrets, inventions, confidential
knowledge, data or any other information or materials that the Company treats or
considers as proprietary, whether or not such Proprietary Information is
patentable or copyrightable, however it is embodied and irrespective of whether
it is labeled as “proprietary” or “confidential”. By way of illustration but not
limitation, “Proprietary Information” includes (a) inventions, trade secrets,
know-how, ideas, confidential knowledge, improvements, discoveries,
developments, processes, designs, techniques, formulas, formulations, source and
object codes, data, programs, trademarks and works of authorship; organisms,
plasmids, cosmids, bacteriophages, expression vectors, cells, cell lines,
tissues, materials, substrates, media, delivery methods or transfection methods
and other biological materials and the progeny and clones of the foregoing
biological materials, assays, compounds, peptides, proteins, DNA, RNA, and their
constructs, and sequence, amino acid, genomic, and structural information
relating thereto; crystals, optically active materials, ceramics, metals, metal
oxides and organic and inorganic chemical and other physical materials and
derivatives and salt forms of the foregoing (hereinafter the Proprietary
Information described in clause (a) shall collectively be referred to as
“Inventions”); (b) information regarding the Company’s plans for research,
regulatory, development, manufacturing, engineering, marketing and selling
efforts, the Company’s business plans and plans for new products, budgets and
unpublished financial statements, licenses, contractual arrangements, prices and
costs, suppliers, distributors and customers; and information regarding the
skills, background and compensation of other employees of the Company and
(c) all Third Party Information (as defined in Section 3).

2. Recognition of Company’s Rights; Nondisclosure. I acknowledge that as a
result of my responsibilities at the Company, I am likely to be exposed and
given access to the Proprietary Information of the Company. I understand and
agree that my access to the Proprietary Information is for the sole and
exclusive purpose of producing technology and performing other work for the
benefit of the Company and that the Company has a substantial ongoing investment
in the development and acquisition of such Proprietary Information, which
investment would be irreparably and adversely affected if this Agreement were
breached. At all times during the term of my employment and thereafter, I will
hold the Company’s Proprietary Information in the strictest confidence and will
not, except with the written permission of the Chief Executive Officer of the
Company, disclose (which term throughout this Agreement includes, but is not
limited to, lecturing upon or publishing) any such Proprietary Information to
anyone other than Company personnel who need to know such information in
connection with their work for the Company or use such Proprietary Information
except in connection with any work for the Company.



--------------------------------------------------------------------------------

I further acknowledge that Proprietary Information is solely the property of the
Company and I agree that at no time either during the period of my employment
nor thereafter will I challenge or engage in any other acts which question or
impugn the validity or ownership of the Company’s rights in any Proprietary
Information. I further acknowledge that any and all improvements or
modifications to Proprietary Information that I generate, make, conceive,
develop or reduce to practice or to specific form, whether alone or in
conjunction with others, either during or after the period of my employment with
the Company shall constitute Proprietary Information.

3. Third Party Information. I understand that the Company has received and in
the future will receive from third parties confidential or proprietary
information (“Third Party Information”) that is subject to a duty on the
Company’s part to maintain the confidentiality of such information and to use it
only for certain limited purposes. During the term of my employment and
thereafter, I will treat all Third Party Information as Proprietary Information
for purposes of this Agreement.

4. Assignment of Inventions.

(a) Except as provided below in Section 4(b) of this Agreement, I hereby assign
to the Company all my right, title and interest in and to any and all
Inventions, whether or not patentable or registrable under copyright or similar
statutes, that I make, conceive or reduce to practice, reduce to specific form
or learn, either alone or jointly with others, in the course of my employment by
the Company, whether developed in whole or in part using the Company’s
equipment, supplies, facilities, trade secret information or Proprietary
Information; or relating at the time of conception or reduction to practice to
the Company’s business, or actual or demonstrably anticipated research or
development of the Company; or resulting from any work performed by me for the
Company (collectively, the “Employment Inventions”). I recognize that this
Agreement does not require assignment of any invention which qualifies fully for
protection under Section 2870 of the California Labor Code (hereinafter
“Section 2870”), which provides as follows:

(i) Any provision in an employment agreement which provides that an employee
shall assign, or offer to assign, any of his or her rights in an invention to
his or her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer’s equipment,
supplies, facilities, or trade secret information, except for those inventions
that either:

(1) relate at the time of conception or reduction to practice of the invention
to the employer’s business, or actual or demonstrably anticipated research or
development of the employer; or

(2) result from any work performed by the employee for the employer.

(ii) To the extent a provision in an employment agreement purports to require an
employee to assign an invention otherwise excluded from being required to be
assigned under subdivision (a), the provision is against the public policy of
California and is unenforceable.

(b) I have set forth on Exhibit A attached hereto, a complete list of all
restrictions, express or implied, which would prevent me from complying with all
of the requirements of Section 4(a) of this Agreement in whole or in part. If
full disclosure of such restrictions, express or implied, in Exhibit A would
cause me to violate any prior confidentiality agreement, I understand that I am
to describe such restrictions in Exhibit A at the most specific level possible
without violating any such restrictions. Exhibit A is incorporated into this
Agreement by reference as if fully set forth herein. I will promptly inform the
Company in writing of any such restrictions that arise between the time I sign
this Agreement and the time my employment with the Company commences.



--------------------------------------------------------------------------------

(c) I also assign to or assign as directed by the Company all my right, title
and interest in and to all Employment Inventions, full title to which is
required to be in the United States by a contract between the Company and the
United States or any of its agencies.

(d) I acknowledge that all original works of authorship which are made by me
(solely or jointly with others) within the scope of my employment and which are
protectable by copyright are “works made for hire,” as that term is defined in
the United States Copyright Act (17 U.S.C., Section 101).

5. Enforcement of Proprietary Rights. To assist the Company in exercising its
ownership rights to all Proprietary Information or Employment Inventions that I
generate, make, conceive, reduce to practice or to specific form, alter or
modify, I will, if requested by the Company, execute, verify and deliver
assignments of all rights in the United States and elsewhere, including but not
limited to patent and copyright rights, in such Proprietary Information or
Employment Inventions to the Company or its designees. I will also assist the
Company in every proper way to obtain and from time to time enforce its United
States and foreign rights relating to Proprietary Information or Employment
Inventions in any and all countries, irrespective of whether I had any role in
the development or modification of such Proprietary Information or Employment
Inventions. To that end, I will execute, verify and deliver such documents and
perform such other acts (including appearances as a witness) as the Company may
reasonably request for use in applying for, obtaining, perfecting, evidencing,
sustaining and enforcing such proprietary rights and the assignment thereof to
the Company. My obligation to assist the Company with respect to all its rights
in Proprietary Information or Employment Inventions in any and all countries
shall continue beyond the termination of my employment, but the Company shall
compensate me at a reasonable rate after my termination for the time actually
spent by me at the Company’s request on such assistance.

In the event the Company is unable for any reason, after good faith and all
reasonable effort, to secure my signature on any document needed in connection
with the actions specified in this Section 5, I hereby irrevocably designate and
appoint the Company and its duly authorized officers and agents as my agent and
attorney in fact, which appointment is coupled with an interest, to act for and
in my behalf to execute, verify and file any such documents and to do all other
lawfully permitted acts to further the purposes of the preceding paragraph
thereon with the same legal force and effect as if executed by me. I hereby
waive and quitclaim to the Company any and all claims, of any nature whatsoever,
which I now or may hereafter have for infringement of any proprietary rights
assigned hereunder to the Company.

6. Obligation to Keep Company Informed. I will promptly disclose to the Company
fully and in writing and will hold in trust for the sole right and benefit of
the Company any and all Employment Inventions that I make, conceive, develop or
reduce to practice or to specific form, whether alone or in conjunction with
others, during or after the period of my employment with the Company. In
addition, after any termination of my employment, I will promptly disclose to
the Company fully and in writing, the full particulars of all patent
applications filed by me which disclose or claim Proprietary Information or
Employment Inventions.



--------------------------------------------------------------------------------

I will also promptly disclose to the Company fully and in writing any inventions
containing or disclosing Proprietary Information that I believe fully qualify
for protection under Section 2870; and I will at that time provide to the
Company in writing all evidence necessary to substantiate that belief. I
understand that the Company will keep in confidence and will not disclose to
third parties without my consent any proprietary information disclosed in
writing to the Company pursuant to this Agreement relating to Inventions that
qualify fully for protection under the provisions of Section 2870. I will
preserve the confidentiality of any Employment Invention that does not fully
qualify for protection under Section 2870.

7. Prior Inventions. The term “Prior Inventions” shall mean any and all
inventions, trade secrets, know-how, know-how, ideas, confidential knowledge,
improvements, discoveries, developments, processes, designs, techniques,
formulas, formulations, source and object codes, data, programs, trademarks and
works of authorship; organisms, plasmids, cosmids, bacteriophages, expression
vectors, cells, cell lines, tissues, materials, substrates, media, delivery
methods or transfection methods and other biological materials and the progeny
and clones of the foregoing biological materials, assays, compounds, peptides,
proteins, DNA, RNA, and their constructs, and sequence, amino acid, genomic, and
structural information relating thereto; crystals, optically active materials,
ceramics, metals, metal oxides and organic and inorganic chemical and other
physical materials and derivatives and salt forms of the foregoing, which I
have, alone or jointly with others, conceived, developed or reduced to practice
or caused to be conceived, developed or reduced to practice prior to the
commencement of my employment with the Company. To preclude any possible
uncertainty over what is a Prior Invention, I have set forth on Exhibit B
attached hereto a complete list of all Prior Inventions that I consider to be in
whole or part my property or the property of third parties, and that I wish to
have excluded from the scope of this Agreement. If full disclosure of any such
Prior Invention on Exhibit B would cause me to violate any prior confidentiality
agreement, I understand that I am to describe such Prior Inventions in Exhibit B
at the most specific level possible without violating any such prior
confidentiality agreements. Exhibit B is incorporated into this Agreement as if
fully set forth herein. I will promptly inform the Company in writing of any
Prior Inventions that occur between the time I sign this Agreement and the time
my employment with the Company commences.

8. Unauthorized Use or Disclosure. I shall immediately notify my supervisor or
any officer of the Company if I learn of any possible unauthorized use or
disclosure of Proprietary Information and shall cooperate fully with the Company
to enforce the provisions of this Agreement.

9. Authorized Disclosure. Should I be subject to any governmental,
administrative or court order or action purporting to require or authorize the
disclosure of any Proprietary Information, in whole or in part, I will
immediately notify the Company’s legal department and will immediately provide
the Company with all documents and other pertinent information in my possession
or control to permit the Company to take such steps as it deems necessary in its
sole discretion to block or pursue the confidentiality of such disclosure.

10. Additional Activities. I agree that during the period of my employment by
the Company I will not, without the Company’s express written consent, engage in
any employment or business activity other than for the Company, except as may be
provided in any written agreement between me and an authorized officer of the
Company with the Company executed as of the same date, and for the period of my
employment by the Company and for one (1) year after the date of termination of
my employment by the Company, I will not use any Proprietary Information in
order to (i) induce any employee of the Company to leave the employ of the
Company or (ii) solicit the business of any client or customer of the Company
(other than on behalf of the Company) with whom I had contact during the course
of my employment with the Company.



--------------------------------------------------------------------------------

11. No Improper Use of Materials. I acknowledge that the Company forbids me to
use or disclose any information that is proprietary to any competitor of the
Company or to any other third party. Therefore, during my employment by the
Company, I will not use or disclose any confidential information or trade
secrets, if any, of any former employer or any other person to whom I have an
obligation of confidentiality and I will not bring onto the premises of the
Company any unpublished documents or any property belonging to any former
employer or any other person to whom I have an obligation of confidentiality
unless consented to in writing by that former employer or person. To preclude
any possible uncertainty, I have set forth on Exhibit C attached hereto, a
complete list of all devices, materials, and documents of a former employer or
other person or institution to whom I have an obligation of confidentiality that
may be used in providing services to the Company pursuant to the express written
authorization of my former employer or such other person. I will promptly notify
the Company in writing of any devices, materials, and documents that are
required to be set forth in Exhibit C that arise between the time I sign this
Agreement and the time my employment with the Company commences. Exhibit C is
incorporated into this Agreement by reference as if fully set forth herein. In
addition, I will not seek nor knowingly use any information from job applicants,
Company employees or other third parties, including but not limited to vendors,
that is confidential to the present or former employers of such applicants or
former employers of the employees or to such third parties.

12. No Conflicting Obligation. I represent that my performance of all the terms
of this Agreement and my position as an employee of the Company does not and
will not breach any agreement to keep in confidence information acquired by me
in confidence or in trust prior to my employment by the Company. I have not
entered into, and I agree I will not enter into, any agreement either written or
oral in conflict herewith.

13. Return of Company Materials. When I leave the employ of the Company, I will
deliver to the Company any and all copies and originals of drawings, notes,
memoranda, lab notebooks, specifications, correspondence (including email and
quickmail messages), devices, equipment, formulas, documents, molecules, cells,
organisms, plasmids, cosmids, bacteriophages, expression vectors, cell lines,
peptides, proteins, DNA, RNA, and their constructs and other biological
materials, and the progeny and clones of the foregoing biological materials and
sequence, amino acid, genomic, and structural information relating thereto;
crystals, optically active materials, ceramics, metals, metal oxides and organic
and inorganic chemical and other physical materials and derivatives and salt
forms of the foregoing, and any other material containing or disclosing any
Inventions, Employment Inventions or Proprietary Information. I further agree
that any property situated on the Company’s premises and owned by the Company,
including disks and other storage media, quickmail, email, voicemail, filing
cabinets or other work areas, is subject to inspection by Company personnel at
any time with or without notice. Prior to leaving, I will reasonably cooperate
with the Company in completing and signing the Company’s documentation for
separating staff members.

14. Name and License. I hereby grant to the Company a non-exclusive worldwide
license to use my name and likeness on or in connection with any advertising and
promotional materials distributed by or on behalf of the Company in any medium
while serving as an employee or director of the Company or thereafter, if such
materials describe my prior role as employee or director of the Company.



--------------------------------------------------------------------------------

15. Potential Liability. I have been informed and acknowledge that the
unauthorized taking of the Company’s trade secrets (a) could result in civil
liability under California Civil Code Section 3426, and that, if willful, could
result in an award for triple the amount of the Company’s damages and attorneys’
fees; and (b) is a crime under California Penal Code Section 499c(c), punishable
by imprisonment for a time not exceeding one year, or by a fine not exceeding
five thousand dollars ($5,000), or by both.

16. Legal and Equitable Remedies. Because my services are personal and unique
and because I may have access to and become acquainted with the Proprietary
Information of the Company, and due to the irreparable injury which would be
suffered by the Company as a result of a breach of this Agreement, the Company
shall have the right to enforce this Agreement and any of its provisions by
injunction, specific performance or other equitable relief, without bond and
without prejudice to any other rights and remedies that the Company may have for
a breach of this Agreement.

17. Notices. Any notices required or permitted hereunder shall be given to the
appropriate party at the address specified below or at such other address as the
party shall specify in writing. Such notice shall be deemed given upon personal
delivery to the appropriate address or if sent by certified or registered mail,
three (3) days after the date of mailing.

18. Employment at Will. I understand and agree that my employment with the
Company is at-will. Therefore, my employment can terminate, with or without
cause, and with or without notice, at any time, at my option or the Company’s
option, and that the Company can terminate or change all other terms and
conditions of my employment, with or without cause, and with or without notice,
at any time. I understand that the nature of my employment relationship with the
Company will be governed by this Section 18 and that this Section 18 constitutes
the entire agreement, arrangement and understanding between me and the Company
on this subject matter and supersedes any prior or contemporaneous agreement,
arrangement, and understanding on this subject matter. This at-will relationship
will remain in effect throughout my employment with the Company or any of its
subsidiaries or affiliates, unless it is modified by a written agreement signed
by both the Company’s President and me which expressly alters it. This at-will
relationship may not be modified by any oral or implied agreement, or by any
Company policies, practices or patterns or conduct.

19. General Provisions.

(a) Governing Law and Forum. This Agreement will be governed by and construed
according to the substantive laws of the State of California without resort to
conflict of law principles and I hereby consent to the jurisdiction of the
courts of California, both state and federal, for any claim sounding in tort or
contract or created by state or federal law related in any way to my or the
Company’s rights and obligations under the Agreement.

(b) Entire Agreement. This Agreement, including all exhibits hereto, is the
final, complete and exclusive agreement of the parties with respect to the
subject matter hereof and supersedes and merges all prior discussions between
us. No modification of or amendment to this Agreement, nor any waiver of any
rights under this Agreement, will be effective unless in writing signed by the
party to be charged. Any subsequent change or changes in my duties, salary or
compensation will not affect the validity or scope of this Agreement. As used in
this Agreement, the period of my employment includes any time during which I may
be retained by the Company as a consultant.



--------------------------------------------------------------------------------

(c) Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision will be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of this
Agreement.

(d) Assignment. This Agreement may not be assigned by me but is fully assignable
by the Company.

(e) Successors and Assigns. This Agreement will be binding upon my heirs,
executors, administrators and other legal representatives and will be for the
benefit of the Company, its successors, and its assigns.

(f) Survival. The provisions of this Agreement shall survive the termination of
my employment and the assignment of this Agreement by the Company to any
successor in interest or other assignee.

(g) Waiver. No waiver by the Company of any breach of this Agreement shall be a
waiver of any preceding or succeeding breach. No waiver by the Company of any
right under this Agreement shall be construed as a waiver of any other right.
The Company shall not be required to give notice to enforce strict adherence to
all terms of this Agreement.

(h) Effective Date. Agreement shall be effective as of the earliest of (1) the
first day of my employment by the Company; or (2) the first day of my use of the
facilities, technology, expertise, data or Proprietary Information of the
Company; or (3) the day I sign this Agreement.

(i) Descriptive Headings. The descriptive headings of this Agreement are for
convenience only, and shall be of no force or effect in construing or
interpreting any of the provisions of this Agreement.

[Signature Page Follows]



--------------------------------------------------------------------------------

LOGO [g635442g1109041257662.jpg]

I UNDERSTAND THAT THIS AGREEMENT AFFECTS MY RIGHTS TO INVENTIONS I MIGHT HAVE
MADE DURING MY PAST EMPLOYMENT, AND MAKE DURING MY EMPLOYMENT, AND RESTRICTS MY
RIGHT TO DISCLOSE OR USE THE COMPANY’S PROPRIETARY INFORMATION DURING OR
SUBSEQUENT TO MY EMPLOYMENT.

I HAVE READ THIS AGREEMENT CAREFULLY AND UNDERSTAND ITS TERMS. I HAVE COMPLETELY
FILLED OUT AND SIGNED EXHIBITS A, B, AND C TO THIS AGREEMENT AS APPROPRIATE.

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the day
and year first set forth above.

 

COMPANY:      

PUMA BIOTECHNOLOGY, INC.

a Delaware corporation

      By:  

/s/ Alan H. Auerbach

     

/s/ Maximo F. Nougues

Name:   Alan Auerbach                Name: Maximo F. Nougues Title:   CEO and
President       Address:  

10880 Wilshire Blvd, Suite 2150

Los Angeles, CA 90024

      Address: Maximo F. Nougues

[Signature Page to Puma Biotechnology, Inc. Proprietary Information and
Inventions Agreement]

 



--------------------------------------------------------------------------------

LOGO [g635442g1109041257662.jpg]

EXHIBIT A

Puma Biotechnology, Inc.

10880 Wilshire Blvd, Suite 2150

Los Angeles, CA 90024

Attention: Board of Directors

Directors:

The following is a complete list of all restrictions which would prevent me, in
whole or in part, from assigning to or as directed by the Company (as defined in
the attached Agreement) all my right, title and interest in and to any and all
Employment Inventions (as required by Section 4 of the Agreement):

 

                                 X            No restrictions.                  
          Restrictions:       

 

      

 

                       Number of additional sheets attached.

Date: October 2, 2018

 

Very truly yours,

/s/ Maximo F. Nougues

Maximo F. Nougues

Puma Biotechnology, Inc. Proprietary Information and Inventions Agreement



--------------------------------------------------------------------------------

LOGO [g635442g1109041257662.jpg]

EXHIBIT B

Puma Biotechnology, Inc.

10880 Wilshire Blvd, Suite 2150

Los Angeles, CA 90024

Attention: Board of Directors

Directors:

The following is a complete list of all Prior Inventions (as defined in the
attached Agreement):

 

                                 X           

No Prior Inventions

                           

Prior Inventions:

      

 

      

 

                       Number of additional sheets attached.

Date: October 2, 2018

 

Very truly yours,

/s/ Maximo F. Nougues

Maximo F. Nougues

Puma Biotechnology, Inc. Proprietary Information and Inventions Agreement



--------------------------------------------------------------------------------

EXHIBIT C

Puma Biotechnology, Inc.

10880 Wilshire Blvd, Suite 2150

Los Angeles, CA 90024

Attention: Board of Directors

Directors:

I propose to bring or have already brought to my employment with the Company (as
defined in the attached Agreement) the following devices, materials and
documents of my former employer(s) or other person(s) or institution(s) to whom
I have an obligation of confidentiality that are not generally available to the
public, which materials and documents may be used in providing services to the
Company pursuant to the express written authorization of my former employer(s)
or such other person(s) or institution(s) (copies of all such authorizations are
attached hereto):

 

                                 X           

No materials.

                           

Materials:

      

 

      

 

                       Number of additional sheets attached.                    
  

Number of pages of authorizations attached.

Date: October 2, 2018

 

Very truly yours,

/s/ Maximo F. Nougues

Maximo F. Nougues

Puma Biotechnology, Inc. Proprietary Information and Inventions Agreement